Citation Nr: 1043373	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-30 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In July 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  The record was held 
open for 30 days for the submission of additional medical 
evidence; however, no evidence has been submitted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has hearing loss and tinnitus due to 
his duties as a shipfitter in service.  Specifically, he contends 
that he was exposed to pneumatic tools, welding, steel cutting, 
and high-pitched steam noise in the engine room.  He also 
contends that he was exposed to aircraft noise as well as gunfire 
and grenades.

The Veteran's DD Form 214 and service personnel records reflect 
that he served as a shipfitter during his time aboard ship.  As 
such, the Board finds competent his report of noise exposure in 
service.

Although the Veteran's service treatment records reflect normal 
hearing bilaterally upon whispered and spoken voice testing in 
March, July, and October 1969, he did complain of decreased 
hearing in the left ear in January 1966 and decreased hearing in 
the right ear in February 1968, albeit during periods of ear 
infection.  

After discharge, the Veteran worked at a ship yard from 1974 to 
2008, with the use of hearing protection from 1984.  Hearing 
tests from 1974 to 1999 indicate normal hearing bilaterally for 
VA purposes.  See 38 C.F.R. § 3.385 (2010).  He reported a 
history of tinnitus in November 2001.

During his Board hearing, the Veteran testified that he first 
noticed hearing loss in April 1966 and the tinnitus began in 
1967.  He also testified that he was not given hearing protection 
in service but that he used personal earmuffs when he was down in 
the engine room.

Although there is no objective evidence of current hearing loss, 
the Board observes that the Veteran is competent, as a layperson, 
to report that he has decreased hearing.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The tinnitus has been documented.  
Thus, with competent evidence of in-service noise exposure, 
competent evidence of a current disability, and competent 
evidence of continuity of symptomatology, a VA examination with 
opinion is warranted to determine whether the Veteran currently 
has hearing loss and whether the hearing loss and tinnitus are 
related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a 
VA audiological examination to determine the 
nature, extent, and etiology of any hearing 
loss and tinnitus.  His claims file should be 
made available to and reviewed by the 
examiner.  Audiometry and speech 
discrimination testing and all clinical 
findings should be reported in detail.  The 
examiner should provide an opinion on whether 
it is at least as likely as not (50 percent 
or greater probability) that the Veteran's 
hearing loss and tinnitus originated from 
noise exposure in service related to his 
duties as a shipfitter.  In rendering the 
opinion, the examiner should also consider 
the Veteran's post-service occupational 
history of working in a ship yard from 1974 
to 2008.  A complete rationale should be 
given for all opinions and conclusions.  

2.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) 2010).

